Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 4 October 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


N. 41.
My dear Wife.
Ghent 4 October 1814.

As news like those of the Catastrophe at Washington, seldom linger on the way, instead of a fortnight, which I anticipated in my last Letter as the term—in the course of which the account of that event would reach us, it came within twenty-four hours after I had given you my expectation of it—It was on Saturday Evening the first of this Month that we received the first accounts, and they came at the same time from two different quarters—one, from an American arrived from Ostend, who had seen the English Gazette Account; and the other from a Mr Lewis just returned from Paris—It was brought there by the Ajax, the Dutch vessel, which had taken out Mr Changuion. She sailed from Boston the first of September, and has arrived at Havre de Grace. Another vessel which went out with her sailed also from Boston 3. September; and has arrived at the Texel.—We expected dispatches by this opportunity, but as yet have received none. Probably the Events which had immediately preceded the departure of those vessels may have prevented the dispatching of the Messenger, Mr Purviance who was to have taken passage in the Ajax.
Last Evening the English Newspapers of the 28th: ulto: brought us all the British official Accounts, and some Extracts from the National Intelligencer of 23d: August, the day before they took the City—With subsequent paragraphs from Boston, New-York and Baltimore papers to the last of August—I cannot dwell upon these details; nor is it necessary, as you will certainly have received them, directly from England before this Letter can reach you—I shall at least have the consolation of not being the first to communicate to you the tidings.
I omitted mentioning in my last Letter, that I had received your’s of 4.7. September, numbered 29. though it should have been 30: and I have now to add that this morning I have received yours of 10. September, again numbered 29.—It should be 31.—This last is in answer to mine of 16. August—When this comes to your hands, the contents of my Letter of 16. August, will probably be no longer in your recollection, but as you keep the file, turn to it, with the remembrance that on that very day, 16. August—the whole of Cochran’s fleet assembled in the Chesapeake for the expedition against Washington; and that on the ninth day afterwards the Capitol, the President’s House—the Public Offices, and the Navy-Yard were destroyed—Remember too that this was only the beginning of Sorrows; the lightest of a succession of Calamities through which our Country must pass, and by which all the infirmities, and all the energies of its character will be brought to light.
In itself, the misfortune at Washington is a trifle—The loss of lives amounts scarcely to the numbers every day sacrificed in a skirmish between two Regiments of Soldiers—The loss of property, cannot exceed the expences of one Month of War—The removal of the Seat of Government necessitated by the Event, may prove a great benefit rather than a disadvantage to the Nation—The weakness manifested in the defence of Washington is the circumstance calculated to excite the greatest concern, and is the more to be lamented, as its causes may be expected to operate on other occasions, and to produce other effects still more disastrous—There is perhaps no use in foreseeing Calamities which it is not in our power either to prevent or to remedy—But on this occasion I think I find myself less affected by what has happened in consequence of the State of preparation to which I had formed my mind in looking forward to what it was but too obvious must happen. I hope you will consider the Letters I have written, and in which I have expressed my apprehensions, as intended, not to alarm you, but to produce as much as possible the same state of preparation, in you.
In the present state of things, my dearest friend, the only circumstance within our power is to have our minds generally prepared for any thing that may happen—But the misfortune that may befall us, will very probably not be that which we foresee—Let me however say, because it may afford you some relief and consolation, that the personal dangers of our particular friends and relations, are much less than they were, before this last Event—Washington may be henceforth considered as the place of the United-States the most secure from an attack of the Enemy.—Boston is still exposed and our property there may share the fate of the Capitol—But in the perils of the Country, I scarcely think it worth a though what may befall my individual interest—Our children, and other relations near Boston, are in no danger but that which menaces the whole Country; and Cochrane’s Proclamation will not, I imagine produce any other effect against us, than to tempt perhaps some hundreds of negroes to run away from their masters.
If I could correctly judge of the effect upon the feelings of our Nation of this transaction, by those which it has produced among the Americans we have here, I should look upon it as a blessing rather than a calamity—The sentiment is the same among us all—It is profound—anxious—and true to the honour and interest of our Country—It is a sentiment which if generally felt by the People of the United–States, will rouse them to exertion—Let that effect be produced, and they have as a People nothing to fear from the power of Great-Britain—If it cannot be produced they are not fit to bear the character of an Independent Nation, and have nothing better to do than to take the Oath of Allegiance to the Maniac—Congress were to assemble on the 19th: of September—From this time until Mid-winter every breeze will bring us tidings fraught with the deepest interest to our hearts—In the severe visitation of a chasting Providence, I will not abandon the hope that its mercies will be mingled with its Judgments.
We have not yet received the reply of the British Plenipotentiaries, or rather of the British Privy Council to our last Note—As the time has now come for which they have been trifling and equivocating these six Months to keep up what one of their own Newspapers calls the idle and hopeless farce of this Negotiation, I wish that the impression of their success upon them may be to fix the determination of breaking it up—There can be no possible advantage to us in continuing it any longer—And I have the most earnest wish of returning to you as speedily as possible—The cold weather set in with the beginning of this Month, and I have this morning been obliged to resort to the expedient of making a fire in my bed-chamber—The house in which we live though very comfortable and pleasant for a Summer Residence; will not be inhabitable in Winter—especially for a person accustomed to Russian Stoves and double windows—Mr Russell has already found it so inconvenient that he has left us, and resumes his apartment at the Hotel des Pays-Bas—He and Mr Clay and Mr Hughes, went, last Friday upon an excursion to Bruxelles, intending to have returned, yesterday; but they are not yet here—Boyd, leaves us this Morning, to go to Amsterdam where he will spend a few days, and then return, by this way to Paris—He desires me to tell you how much  he was disappointed in not meeting you here—I am afraid he has been not less disappointed in the expectations he had formed of assistance form his Uncle, at Paris—He will probably pass a  month or six weeks in that City—The English Newspapers of the 28th: ulto: say that Mr Bayard’s Secretary left that City for Ghent the Evening before—This must be Milligan; but he has not yet arrived; and I for one, have no wish to see him.
I am sorry to hear that Charles was a naughty boy; and can ask you to give my love to him, only if he is good—Farewell, my dearest Louisa—Be of good cheer—Hope for better times; and pray that we may be speedily restored under better auspices to each other’s arms.
A.